Citation Nr: 0209417	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  96-19 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for 
hyperthyroidism, currently rated as 10 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to the veteran's service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


REMAND

The veteran had active military service from June 1959 to 
April 1964.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from rating decisions of 
September 1995 and April 2000 of the Department of Veterans 
Affairs (VA) Regional Office (RO), in Montgomery, Alabama.

In February 2002, a Board hearing was held in Montgomery, 
Alabama, before the undersigned.  A transcript of the hearing 
is of record.

The veteran originally requested an increase evaluation for 
his service-connected hyperthyroidism.  The RO denied the 
veteran's petition in September 1995, and he was notified of 
that decision.  He has appealed that decision, and on his VA 
Form 9, he stated that he was experiencing problems with his 
nerves and blood pressure.  He claimed that these 
"symptoms/manifestations" were related to his 
hyperthyroidism.  Then in January 1996, the veteran 
accredited service representative asked that service 
connection be granted on a secondary basis for a heart 
disability and psychiatric disorder.  The RO, in October 
1996, granted a 10 percent rating for hyperthyroidism.  
Because this was not a full grant of benefits, the veteran 
continued his appeal.

Three years later, while the veteran's claim was awaiting 
appellate review, the veteran applied for a total disability 
rating based on individual unemployability due to the 
veteran's service-connected disabilities.  The veteran was 
not specific as to which disabilities prevented him from 
working.  In conjunction with the veteran's claim, the 
veteran underwent numerous examinations in January and 
February 2000.  The examination reports were forwarded to the 
RO which, in turn, concluded that a total disability rating 
based on unemployability was not warranted.  VA Form 21-6796, 
Rating Decision, April 5, 2000.  The RO did not specifically 
conclude whether service connection should be granted or 
denied for a heart disability and psychiatric disorder 
secondary to the veteran's hyperthyroidism (and the 
medications he takes for the condition).  

The United States Court of Appeals for Veterans Claims, 
hereinafter the Court, has stated that VA's statutory duty to 
assist includes issues raised in all documents or oral 
testimony submitted prior to a Board decision, not just those 
derived from a liberal reading of the appellant's substantive 
appeal.  "EF" v. Derwinski, 1 Vet. App. 324 (1991).  The 
Court has also said that where additional issues have been 
raised, but not certified, which are "inextricably 
intertwined," appellant action prior to development by the 
originating agency of all intertwined issues would be 
premature.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The 
Board finds that the appellant has raised the issue of 
entitlement to service connection for a heart disability and 
a psychiatric disorder secondary to his service-connected 
hyperthyroidism which is intertwined with his claims for an 
increased evaluation for hyperthyroidism and a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  

If it is determined that service connection should be awarded 
for these disabilities, and a compensable evaluation assigned 
thereto, there may be an effect on whether the veteran's 
request for individual unemployability benefits is granted.  
Thus, these issues should be further developed by the RO 
prior to any further action by the Board.  The issues 
currently on appeal will therefore be held in abeyance 
pending the resolution of the veteran's inextricably 
intertwined claim for service connection. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be given 
appropriate examinations and the 
examiners should give their  opinions as 
to whether any cardiovascular or 
psychiatric disorders are proximately due 
to or the result of the service-connected 
thyroid disability.  In providing an 
opinion as to the likelihood of 
relationship, it is most useful to the 
Board if the examiners classify the 
likelihood of relationship as 
"definitely," "more likely than not," 
"as likely as not," "more likely not," 
or "definitely not."

The opinions should include a complete 
rationale and a copy of this Remand must 
be made available to and reviewed by the 
examiners.

2.  The RO should review all requested 
reports and determine if they are 
adequate for rating purposes and in 
compliance with this remand.  If they are 
not, they should be returned to the 
originator for supplemental action.  If 
the requested reports do not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the reports must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2001); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

Following completion of the requested development, the 
veteran's claim should be readjudicated.  The RO should 
consider the principles enunciated in Esteban v. Brown, 6 
Vet. App. 259 (1994) and Allen v. Brown, 7 Vet. App. 439 
(1995).  The appellant and his representative are put on 
notice that they have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  If the decision remains unfavorable, the veteran 
and his representative should be given a supplemental 
statement of the case and allowed sufficient time for a 
response.  Thereafter, the claim should be returned to the 
Board for further consideration.

The Board expresses its appreciation in advance to the RO for 
it assistance in developing the requested evidence and trusts 
that it will attend to it in an expeditious manner.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



